PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 8,622,540
Issue Date: January 07, 2014
Application No. 13/524,911
Filed: June 15, 2012
Attorney Docket No. 36363-12
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request For Refund filed August 06, 2021.  

The request for refund is GRANTED.

Applicant files the above request for refund of $1,000.00 for the maintenance fee payment filed February 23, 2021.  

The maintenance fee ($1,000.00) has been refunded to applicant’s credit card account.  

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 
When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 
37 CFR 1.26(a) also provides that a change of purpose after the payment of a fee, as when a party desires to withdraw the filing of a patent application for which the fee was paid, will not entitle the party to a refund of such fee. 
Petitioner should note that any subsequent attempt to pay the maintenance fees associated with the instant patent may be viewed as intentionally delayed. 


Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc: 	Mark Burnstein
4053 Chelsea Lane 
Bloomfield, Michigan 48301